

115 HR 2394 IH: To amend the Internal Revenue Code of 1986 to include fuel cells using electromechanical processes for purposes of the energy tax credit.
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2394IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Stivers (for himself, Ms. Speier, and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include fuel cells using electromechanical processes
			 for purposes of the energy tax credit.
	
		1.Including fuel cells using electromechanical processes for purposes of the energy tax credit
 (a)In generalParagraph (1) of section 48(c) of the Internal Revenue Code of 1986 is amended— (1)in subparagraph (A)(i), by inserting or electromechanical after electrochemical, and
 (2)in subparagraph (C)— (A)by inserting , or linear generator assembly, after a fuel cell stack assembly, and
 (B)by inserting or electromechanical after electrochemical. (b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			